Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 remain pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment described in Claims 5-7 & 13 (which are directed to embodiments that have more than just two first coil springs) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3 & 5-7 are objected to because of the following informalities:  
Claim 2 - Line 1 appears to be missing a space between “The” & “pump”;  
Claim 6 - Line 2 should recite “at least one of the first coil spring and the second coil spring”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 14 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites “wherein the pump housing has protrusions for accommodating flexible support elements designed as first coil springs and/or the second coil springs and/or fixing elements to fasten the flexible support elements designed as first coil springs and/or the second coil springs”.  Without proper punctuation, it is not clear what scope is exactly being and/or the second coil springs and/or fixing elements”.  As written, it seems the “fixing elements” are considered as an alternative to the first & second coil springs, but this creates confusion with the last two lines of the claims which state that the fixing elements are used “to fasten the flexible support elements designed as first coil springs and/or the second coil springs”.  
Based on the examiners understanding of the applicants invention (based on Paragraph 28 and Figures 2b & 3) AND how Claim 2 states that the fixing elements are fastened to the flexible support elements, Claim 2 will be interpreted as intending to recite “wherein the pump housing has cylindrical protrusions for accommodating flexible support elements and/or fixing elements to fasten the flexible support elements, wherein the flexible support elements are designed as first coil springs and/or second coil springs”.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “a seat”, and the claim also recites “especially vehicle seat” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wykman et al (US 2013/0343926 A1) (Wykman hereinafter).
Regarding Claim 1, Wykman discloses:  A pump housing (Figure 2c) for accommodating a pump unit and a pump motor (3), especially for a lumbar support function or massage function for mounting in a vehicle seat (Abstract; Paragraph 2), the pump housing (11) comprising: 
a housing (11) configured so that the pump motor and the pump unit (3) are attachable to one another along a longitudinal axis (Figure 2c), the housing (11) further configured for supporting the pump motor in an axial direction with at least two flexible support elements (8) and a second coil spring (1; Figure 1; Wykman describes the axially placed 
Regarding Claim 2 (PLEASE NOTE that this claim is being interpreted due to the indefiniteness of the claim as presented, see the 35 USC 112(b) rejection of Claim 2 above), Wykman discloses the invention as disclosed above in Claim 1, wherein Wykman further discloses: 
wherein the pump housing (11) has cylindrical protrusions for accommodating flexible support elements (Paragraph 31; This paragraph describes how the mounting collar (5) that surrounds the pump/motor unit is provided with mounting means to allow the end portions of the compression springs (8) to be mounted to the collar (5), where such mounting means may for example be circular projections, where a circular projection would be a “cylindrical protrusion”) and/or fixing elements (10 & 12; also see the annotation of Figure 2b below) to fasten the flexible support elements (1 & 8), wherein the flexible support elements (1 & 8) are designed as first coil springs and/or second coil springs (see Figure 2c).

    PNG
    media_image1.png
    536
    839
    media_image1.png
    Greyscale

Regarding Claim 3, Wykman discloses the invention as disclosed above in Claim 2, wherein Wykman further discloses:  wherein the fixing elements have a pocket-shaped design 
Regarding Claim 4, Wykman discloses the invention as disclosed above in Claim 1, wherein Wykman further discloses:  wherein the housing (11) includes two half shells, which are formed, in particular, essentially in mirror symmetry to one another (Figure 2b).  
Regarding Claim 7, Wykman discloses the invention as disclosed above in Claim 2, wherein Wykman further discloses:  wherein two, four, six, or eight of the first coil springs (8) are provided as flexible support elements having a same distance to one another especially in a circumferential direction (Figure 2c).  
Regarding Claim 8, Wykman discloses:  A pump (Abstract), especially for a lumbar support function or massage function for mounting in a vehicle seat (Abstract; Paragraph 2), the pump comprising: 
a pump housing (11) according to claim 1 (see the rejection of Claim 1 above); and 
a pump motor and a pump unit (3), wherein the pump motor and the pump unit (3) are attached to each other along the longitudinal axis (Figure 2c), and wherein between the pump motor and the pump housing, the at least two flexible support elements (8) are arranged in the radial direction (Figure 2c) and the second coil spring (1) in the axial direction (Figure 2c).  
Regarding Claim 9, Wykman discloses the invention as disclosed above in Claim 8, wherein Wykman further discloses:  wherein the flexible support elements (8) are selected from first coil springs (see Figure 3) or damping elements.  
Regarding Claim 12, Wykman discloses the invention as disclosed above in Claim 9, wherein Wykman further discloses:  wherein the pump motor has at least one of cylindrical protrusions for accommodating the first coil springs and the second coil springs (Paragraph 31; This paragraph describes how the mounting collar (5) that surrounds the pump/motor unit is provided with mounting means to allow the end portions of the compression springs (8) to be mounted to the collar (5), where such mounting means may for example be circular projections, where a circular projection would be a “cylindrical protrusion”) and fixing elements (10 & 12; also see the annotation of Figure 2b below) to fasten the first coil springs and the second coil springs (The claim requires the pump motor to have at least one of either “cylindrical protrusions” and “fixing elements”, and the examiner holds Wykman has features that would at least be broadly considered “fixing elements” to fasten the first & second coil springs to the housing.).  

    PNG
    media_image1.png
    536
    839
    media_image1.png
    Greyscale

Regarding Claim 14, Wykman teaches:  A seat, especially vehicle seat (Abstract), with a pump according to claim 8 (see the rejection of Claim 8 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wykman in further view of Andreas (WO 2009/030391 A1) (Anderas hereinafter).
Regarding Claim 5, Wykman discloses the invention as disclosed above in Claim 2, wherein Wykman fails to disclose:  further including additional damping elements arranged on an inner side to prevent a collision between the pump motor and the housing.  
HOWEVER, Andreas does teach a pump assembly (Figure 5) with a motor (7) longitudinally coupled to a pump (5), where the motor/pump unit is supported axially & radially within a housing (1 & 3) by different types of vibration-dampening elements (10, 12b & 14; Paragraph 29) arranged on an inner side of the housing to prevent a collision between the pump motor and the housing (see Figure 5).  The vibration-dampening elements supporting the motor comprise a spring element (10; Paragraph 21), an elastic molding compound (12; Paragraph 25) AND a vibration damper (14; Paragraph 26).  Andreas also shows that it would have been known to have the vibration-dampening elements disposed around the outer circumference of the pump/motor unit to provide support in all radial directions (see Figure 3).  
Please note the proposed modification is to modify Wykman to further include additional vibration dampers (such as an elastic molding compound) around the outer circumference of the motor to support the motor/pump unit within the housing.  Modifying Wykman with additional vibration dampers would provide greater protection for the motor over only using two springs extending radially from the outer surface of the motor.  Using different types of vibration-dampening elements would also provide the benefit of providing redundant means for supporting the motor.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Wykman to include additional vibration dampers to support the motor within the housing, as taught by Andreas, as such a modification would provide greater protection for the motor. 
Regarding Claim 6, Wykman in view of Anderas teaches the invention as disclosed above in Claim 5, wherein Wykman (as modified by Anderas) further teaches:  wherein the additional damping elements extend cylindrically in or around at least one of the first coil spring and the second coil spring (Wykman was modified in view of Claim 5 to include an elastic molding compound (in addition to Wykman’s existing springs) to radially support the motor within the housing.  Upon the incorporation of Anderas elastic molding compound around the outer surface of Wykman’s motor, this would result in the additional damping element (the elastic molding compound) as extending cylindrically around at least one of the first coil spring and the second coil spring).  
Regarding Claim 13, Wykman discloses the invention as disclosed above in Claim 8, wherein Wykman fails to disclose:  wherein further damping elements are arranged on at least one of the pump motor and pump unit to prevent a collision between the pump motor and the pump housing.  
HOWEVER, Andreas does teach a pump assembly (Figure 5) with a motor (7) longitudinally coupled to a pump (5), where the motor/pump unit is supported axially & radially within a housing (1 & 3) by vibration-dampening elements (10, 12b & 14; Paragraph 29) arranged on an inner side of the housing to prevent a collision between the pump motor and the housing (see Figure 5).  The vibration-dampening elements supporting the motor comprise a spring element (10; Paragraph 21), an elastic molding compound (12; Paragraph 25) AND a vibration damper (14; Paragraph 26).  
Please note the proposed modification is to modify Wykman to further include additional vibration dampers (such as an elastic molding compound) to support the motor within the housing.  Modifying Wykman with additional vibration dampers would provide greater protection for the motor.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Wykman to include additional vibration dampers to support the motor within the housing, as taught by Andreas, as such a modification would provide greater protection for the motor. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wykman in further view of Kropiwnicki (US 4,406,592 A) (Kropiwnicki hereinafter).
Regarding Claim 10, Wykman discloses the invention as disclosed above in Claim 9, wherein Wykman further discloses:  wherein the first coil springs (8) are selected from a cylindrical coil compression spring, a coil compression spring with exposed end coils (Figure 3), and an exposed coil compression spring with enlarged end coils.  
While Wykman does disclose having a second coil spring (1) for axially supporting the pump/motor within the housing (see Figure 2c), Wykman is silent regarding the second coil spring also being selected from a cylindrical coil compression spring, a coil compression spring with exposed end coils, and an exposed coil compression spring with enlarged end coils.
HOWEVER, Kropiwnicki does teach a motor-compressor unit (10) with a motor (20) & compressor (16) mounted together and disposed within a housing (12), where the motor/compressor is axially supported within the housing by a cylindrical coil compression spring (30) with exposed end coils (Figure 1).  The examiner would also note that Wykman does use cylindrical coil compression springs to radially support the pump/motor assembly, so the proposed modification would be simply to use the same type of spring to axially support the pump/motor assembly (as taught by Kropiwnicki). 
It is noted that a simple substitution of one known element (in this case, the generic spiral spring of Wykman that axially supports the pump/motor within the housing) for another (in this case, a cylindrical coil compression spring that axially supports a pump/motor assembly within a housing, as taught by Kropiwnicki) to obtain predictable results (in this case, a spring element that is able to axially support a pump/motor assembly within a housing) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Wykman to have pump axially supported by a cylindrical coil compression spring, as taught by Kropiwnicki, as such a simple substitution of similar elements to achieve the same function would have been considered obvious to a person of ordinary skill in the art. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wykman in further view of Kim (US 2018/0281253 A1) (Kim hereinafter).
Regarding Claim 11
However, Kim does teach how it is known that compression coil springs that elastically supports against compressive forces can be formed by a steel wire wound in the form of a coil (see Paragraph 57).
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the pump such that the springs are constructed specifically out of steel (as taught by Kim) is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the springs constructed out of steel versus any other type of material, as long as the springs effectively functions as intended.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Wykman to have pump within the housing by steel springs, as taught by Kim, as such modification would have been considered an obvious design choice since having the pump assembly supported by steel springs is not described as solving any specifically stated problem AND/OR achieving any novel/unexpected result. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wykman in further view of Mizoi et al (US 2018/0257534 A1) (Mizoi hereinafter).
Regarding Claim 15, Wykman discloses:  A seat according to claim 14 (see the rejection of Claim 14 above), wherein one or several pump(s) (Figure 2c) are arranged in a seat and connected to a massage system or a lumbar support system (Abstract; Paragraph 2).
Wykman fails to disclose specifically having the pump arranged in a backrest
HOWEVER, Mizoi is also directed to a vehicle seat with a pump connected to a lumbar support (Abstract), where the pump may be arranged inside the seat back (see Paragraph 95).
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the pump such that it was disposed specifically within the backrest of the seat (as taught by Mizoi) is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the pump in the backrest versus having the pump disposed anywhere else, as long as the pump assembly effectively functions as intended.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Wykman to have pump disposed within the backrest of the seat, as taught by Mizoi, as such placement would have been considered an obvious design choice since having the pump assembly in the backrest is not described as solving any specifically stated problem AND/OR achieving any novel/unexpected result. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (CN 108425871 A) (Yang hereinafter)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746              

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746